Opinion issued January 23, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00021-CR
                            ———————————
                   IN RE JOSHUA TYRONE LANE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Joshua Tyrone Lane, has filed a pro se “Original Application for Writ

of Mandamus.” Relator seeks to compel the respondent district judge to conduct a

hearing regarding whether relator’s application for a writ of habeas corpus meets the
exceptions for subsequent writs for felony convictions, pursuant to Section 4 of

Article 11.07 of the Texas Code of Criminal Procedure.1

      In 2009, this Court affirmed relator’s felony convictions for murder and two

counts of aggravated robbery. See Lane v. State, Nos. 01-08-00460-CR, 01-09-

00645-CR, 01-09-00646-CR, 2009 WL 3400956 (Tex. App.—Houston [1st Dist.]

Oct. 22, 2009, pet. ref’d) (per curiam) (mem. op., not designated for publication).

Thus, because this petition involves final felony convictions, we lack jurisdiction

because the Texas Court of Criminal Appeals has exclusive jurisdiction over Article

11.07 post-conviction habeas applications arising from final felony convictions. See

TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a) (West 2017); Padieu v. Court of

Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (orig.

proceeding) (per curiam).

      Accordingly, we construe the application as a petition for a writ of mandamus

and dismiss the petition for want of jurisdiction.

                                    PER CURIAM
Panel consists of Justices Keyes, Brown, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The petition indicates that the underlying case is The State of Texas v. Joshua Tyrone
      Lane, No. 54972, 300th District Court, Brazoria County, Texas, the Honorable K.
      Randall Hufstetler presiding.
                                            2